Appeal by the defendant from a judgment of the County Court of St. Lawrence county, entered June 23, 1938, on the verdict of a jury, and from an order denying a motion for a new trial. This action was brought to recover money had and received pursuant to an oral agreement between the plaintiff and defendant for the purchase from him of a half acre of land and the small house thereon for the sum of $300, and providing that the defendant would deliver a warranty deed thereof when the purchase price was paid in full. The plaintiff alleges that she paid the defendant the full amount, except twenty dollars, which she tendered to the defendant and which he refused; and that the defendant further refused to give the deed. The defendant by his answer admitted the jurisdiction of the parties, and entered a general denial of the other material allegations of the complaint. The case was submitted to the jury under the charge of the court to which no exception was taken. Three witnesses testified at the instance of the plaintiff, and four for the defendant, and a sharp issue of fact was presented by the evidence. The jury rendered a general verdict of $397.61 in favor of the plaintiff. The appellant urges a reversal on the grounds that the County Court did not have jurisdiction of the subject-matter of the action, that the verdict was against the weight of the evidence, and that the trial court improperly excluded evidence offered by the defendant. Each of these points was examined and considered, and we conclude that none of them may be sustained. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffeman, JJ.